DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 1 of the remarks, filed on April 07, 2022, with respect to the objections to the drawings have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicant’s arguments, see page 2 of the remarks, filed on April 07, 2022, with respect to the objections to the claims have been fully considered and are persuasive.  The objection of claims 2-4,6-9,13-14, and 19-20 has been withdrawn. 
Applicant's arguments filed on filed April 07, 2022 have been fully considered but they are not persuasive.
Regarding the rejections of claims 1-4, 6-14, and 16-20 under 35 U.S.C. §103, the Applicant’s arguments on pages 2-6 of the remarks have been fully considered by the examiner. In addition to include the “wherein” clause limitations recited in each of the independent claims 1, 12, and 18, the Applicant further argued that Bird failed to teach the claimed subject matter that “the antenna module including a compensator configured to compensate for a loss of the RF signal in the cable and a controller configured to determine an amount of compensation for the loss in the cable based on power of the RF signal transmitted from the compensator.” The examiner respectfully disagreed with the Applicant’s arguments.
As shown in Figure 4 and stated in paragraph [0099] of the instant application, “The variable attenuator 256 and the amplifier (including a power amplifier (PA) in the transmission path and a low noise amplifier (LNA) in the reception path) of the FEM 257 may be understood as a compensator for compensating of signal attenuation in the cable 290.” Similar to Figure 4 of the instant application, Figure 2 of Gururaj’s V2X antenna system 201 also includes a variable attenuator 272, a PA 275, and a LNA 277. Although Gururaj didn’t teach all the claimed limitations, as stated in paragraph [0099] of the instant application, the variable attenuator 272, the PA 275, and the LNA 277 function as a compensator and provide similar results to one skilled in the art.
The examiner agreed with the Applicant that the features of the attenuators, the transmitter amplifier, and the receiver amplifier are disclosed in the ground based equipment 300, but not disclosed in the mast head unit 320 shown in Figure 3 of Bird’s base station 100 related to the communication circuitry and the antenna module recited in claim 1. The purpose to cite Bird is to provide the supports that features similar to the variable attenuator 272, the PA 275, and the LNA 277 are capable of performing the operations of a compensator to compensate for a loss of the RF signal in a cable and the controller (MCU) is configured to determine an amount of compensation for the loss in the cable based on power of the RF signal transmitted from the compensator.
         
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on April 07, 2022.  These drawings are acceptable by the examiner.

Claim Objections
Claims 4-9 are objected to because of the following informalities:  
Claims 4-5 (line 2) and claim 6 (line 5), the word “comprises” should be changed to “includes”. See line 7 of claim 1.  
Claims 7-9 depend either directly or indirectly from claim 6, therefore they are also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guturaj et al. (US 2017/0047962 A1), hereinafter “Gururaj” in view of Bird et al. (US 2005/0250541 A1), hereinafter “Bird”.
Regarding claim 1, Gururaj discloses a high frequency communication apparatus (alternative antenna systems shown in Figures 1, 2, and 3, for example, the antenna system shown in Figure 2) for vehicle comprising:
a communication circuitry (not shown, but as stated in paragraph [0038], the antenna systems may be mounted to a wide range of supporting structures, including stationary platforms and mobile platforms, such as a bus, a base station, a mobile station, or vehicles) configured to process a radio frequency (RF) signal (RF input signals 255);
a single cable (an RF feed point 255) having one end connected to the communication circuitry; and
an antenna module (a V2X antenna system 201) connected to an other end of the cable and configured to transmit, through an antenna (259), the RF signal delivered from the communication circuitry, the antenna module including a compensator (variable attenuator 272, power amplifier (PA) 275, and low noise amplifier (LNA) 277) and a controller (microprocessor unit (MCU) 268).
Although Gururaj stated that the MPU is used to control the variable antenna (272) to ensure that the RF feed signal is not compressed before the RF feed signal relays to the input PA of the front end (FEM) (274) at the end of the Tx-path (paragraphs [0023], [0026], [0031], and [0033]), Gururaj didn’t explicitly show or teach that the variable attenuator (272) along or in combination of the PA (275) and the LNA (277) function as a compensator configured to compensate for a loss of the RF signal in the cable and the MCU (268) is configured to determine an amount of compensation for the loss in the cable based on power of the RF signal transmitted from the compensator. As shown in Figure 4 and stated in paragraph [0099] of the instant application, “The variable attenuator 256 and the amplifier (including a power amplifier (PA) in the transmission path and a low noise amplifier (LNA) in the reception path) of the FEM 257 may be understood as a compensator for compensating of signal attenuation in the cable 290.” Similar to Figure 4 of the instant application, Figure 2 of Gururaj’s V2X antenna system 201 also includes a variable attenuator 272, a PA 275, and a LNA 277. Although Gururaj didn’t teach all the claimed limitations, as stated in paragraph [0099] of the instant application, the variable attenuator 272, the PA 275, and the LNA 277 function as a compensator and provide similar results to one skilled in the art. Bird also provided supports in a wireless communication system (100) shown in Figure 3. See detailed below.
Gururaj also teaches in paragraphs [0013] and [0014] that the V2X antenna system may be used with in-vehicle connectivity systems that house the DSRC functionality. The V2X antenna system may be operable or work with any DSRC system as the V2X antenna system is adaptive in nature, e.g., attenuation is adaptively modified based on whether there are cables or not, etc. By way of background, vehicle to vehicle communication or vehicle to infrastructure communication is commonly symbolized as V2X. A V2X system communicates with other V2X systems using DSRC (Dedicated Short Range Communications). 
However, Gururaj didn’t specifically show or teach that the RF feed point 255 is a single cable connected separately with communication circuitry and the V2X antenna system 201 as now amended in the claim.
Bird discloses a wireless communication system (100) shown in Figure 3 comprising communication circuitry (base equipment 300); a single cable (RF cable 340) having one end connected to the base equipment; and an antenna module (mast head unit (320) connected to an other end of the cable and configured to transmit, through an antenna (360), the RF signal delivered from the base equipment. Bird further teaches that variable attenuators, such as the variable attenuator (401 or 404) along or in combination with the transmit and receive amplifiers function as a compensator to compensate for the effect of variable cable loss on the received signal and the microcontroller (311) is used to compare the power level measured at the output of the transmission pre-amplifier (309) with the power level measured at the input to the high power amplifier (304) in the mast head unit (32). See paragraph [0027].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Bird that Gururaj’s RF feed point 255 can be used as a single cable connected separately with communication circuitry, such as Bird’s based equipment 300 for data transmission and/or data reception to or from the V2X antenna system 201 in order to compensate the loss of the RF signal in the RF feed point (255), and the MCU (268) be able to determine an amount of compensation for the loss in the RF feed lines based on the power of the RF signal transmitted from the compensator to adjust the power level of the amplifiers.
Regarding claim 12, claim 12 recited the structure of the antenna module along similar the features recited in claim 1 for the similar reasons stated in claim 1 above.
Regarding claims 2, 3, and 13, as shown in Figure 2 of Gururaj’s V2X antenna system, wherein the compensator comprises an amplifier which is a pre-amplifier (PA 275) and/or a low noise amplifier (LNA 277) for transmission, and a variable attenuator (272) arranged in front of the amplifier for transmission and configured to be able to adjust an attenuation level.
Regarding claims 4 and 14, as shown in Figure 2 of Gururaj’s V2X antenna system, wherein the antenna module further comprises a detection circuit (RF detector 264 or a detector within the FEM 174 or 374 shown in Figures 1 and 3, paragraph [0033], last sentence) configured to detect power of the RF signal amplified by the amplifier for transmission.
Regarding claims 6-8, 16, and 17, wherein the communication circuitry is configured to transmit a transmission (TX)/reception (RX) control signal to control an TX mode or an RX mode for the RF signal to the antenna module through the cable, and wherein the antenna module further comprises an TX/RX switch (278) configured to receive the TX/RX control signal and switch between the TX mode and the RX mode for the RF signal; wherein the controller of the antenna module is configured to output and transmit an RX serial communication signal to the communication module, wherein the communication module is configured to receive the RX serial communication signal, and wherein the RX serial communication signal includes information about self-calibration (feedback loop on the RF detected signal) of the antenna module; wherein the communication module is configured to output and transmit an TX serial communication signal to the antenna module, wherein the antenna module is configured to receive the TX serial communication signal, and wherein the TX serial communication signal includes a control command for self-calibration of the antenna module in order to control the power levels of the PA and the LNA by the MCU to select either a transmission or a reception mode of the RF signals. See paragraphs [0023], [0026], and [0033].
Regarding claim 9, although Gururaj or Bird fails to teach that the RF signal, the TX/RX control signal, the TX serial communication signal, and the RX serial communication signal all have different frequencies, as shown in Gururaj’s Figure 2, since the frequency of the RF signal from the RF feed lines is being divided by the coupler 262, prior the transmission from the PA to the antenna (259), the control signals by the MCU, and the frequency of the received RF signal is received by the antenna (259), it appears it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as shown in Gururaj’s Figure 2 that the RF signal, the TX/RX control signal, the TX serial communication signal, and the RX serial communication signal may all have different frequencies in order to avoid signal interference in the V2X antenna system.
Regarding claim 10, as stated in lines 1-3 of paragraph [0023], wherein the communication module is further configured to supply power (RF power via the RF signal feed 158) to the antenna module through the cable in order to provide RF power to the coupler (262).
Regarding claim 11, although both Gururaj and Bird do not explicitly show or teach that the RF feed lines (258) and/or the RF cable (340) is a coaxial cable, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to choice alternative wires, such as coaxial cable for the RF lines or the cable in order to perform better operations to reduce the cost and/or interference of the communications between two system.
Regarding claim 18, claim 18 is a method claim and recited features similar to the apparatus claim 1 for similar reasons stated in claim 1 with slightly different language. For example, as stated earlier in claim 1, Gururaj’s antenna system starts checking the signal loss in the RF feed point as the nature of the art for communications between two devices separated by a cable, from an alternative device as stated in paragraph [0038], then the power of the RF signal is detected by a power detector within the FEM and amplified by a compensator, such as the variable attenuator and the PA and/or the LNA, and the MCU is configured to determine an amount of compensation for a loss in the cable based on the power of the RF signal transmitted from the compensator and compensated the RF signal transmitted from the communication module based on the amount of compensation of the compensator.
As stated in claim 1, although Gururaj stated that the MPU is used to control the variable antenna (272) to ensure that the RF feed signal is not compressed before the RF feed signal relays to the input PA of the front end (FEM) (274) at the end of the Tx-path (paragraphs [0023], [0026], [0031], and [0033]), Gururaj didn’t explicitly show or teach that the variable attenuator (272) along or in combination of the PA (275) and LNA (277) function as a compensator configured to compensate for a loss of the RF signal in the cable and the MCU (268) is configured to determine an amount of compensation for the loss in the cable based on power of the RF signal transmitted from the compensator. As shown in Figure 4 and stated in paragraph [0099] of the instant application, “The variable attenuator 256 and the amplifier (including a power amplifier (PA) in the transmission path and a low noise amplifier (LNA) in the reception path) of the FEM 257 may be understood as a compensator for compensating of signal attenuation in the cable 290.” Similar to Figure 4 of the instant application, Figure 2 of Gururaj’s V2X antenna system 201 also includes a variable attenuator 272, a PA 275, and a LNA 277. Although Gururaj didn’t teach all the claimed limitations, as stated in paragraph [0099] of the instant application, the variable attenuator 272, the PA 275, and the LNA 277 function as a compensator and provide similar results to one skilled in the art. Bird also provided supports in a wireless communication system (100) shown in Figure 3. See detailed below.
Gururaj also teaches in paragraphs [0013] and [0014] that the V2X antenna system may be used with in-vehicle connectivity systems that house the DSRC functionality. The V2X antenna system may be operable or work with any DSRC system as the V2X antenna system is adaptive in nature, e.g., attenuation is adaptively modified based on whether there are cables or not, etc. By way of background, vehicle to vehicle communication or vehicle to infrastructure communication is commonly symbolized as V2X. A V2X system communicates with other V2X systems using DSRC (Dedicated Short Range Communications). 
However, Gururaj didn’t specifically show or teach that the RF feed point 255 is a single cable connected separately with communication circuitry and the V2X antenna system 201 as now amended in the claim.
Bird discloses a wireless communication system (100) shown in Figure 3 comprising communication circuitry (base equipment 300); a single cable (RF cable 340) having one end connected to the base equipment; and an antenna module (mast head unit (320) connected to an other end of the cable and configured to transmit, through an antenna (360), the RF signal delivered from the base equipment. Bird further teaches that variable attenuators, such as the variable attenuator (401 or 404) along or in combination with the transmit and receive amplifiers function as a compensator to compensate for the effect of variable cable loss on the received signal and the microcontroller (311) is used to compare the power level measured at the output of the transmission pre-amplifier (309) with the power level measured at the input to the high power amplifier (304) in the mast head unit (32). See paragraph [0027].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Bird that Gururaj’s RF feed point 255 can be used as a single cable connected separately with communication circuitry, such as Bird’s based equipment 300 for data transmission and/or data reception to or from the V2X antenna system 201 in order to compensate the loss of the RF signal in the RF feed point (255), and the MCU (268) be able to determine an amount of compensation for the loss in the RF feed lines based on the power of the RF signal transmitted from the compensator to adjust the power level of the amplifiers.
Regarding claim 19, wherein the starting of the cable loss check further comprises: receiving a control command requesting the start of the cable loss check from the communication module performed by Bird’s base equipment (300); connecting a line of an antenna switch (278) to an equivalent load for test through line (258); setting the amount of compensation of the compensator to a preset value (a predetermined value); and switching a transmission (TX)/reception (RX) switch into an TX mode controlled by the MCU in order to select a better power level for transmission and/or reception.
Regarding claim 20, wherein the preset value for the amount of compensation of the compensator comprises a known loss value of the cable in order to reduce the RF signal of the power loss on the cable.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gururaj in view of Bird as applied to claims 1 and 12 above, and further in view of Martin et al. (US 5,737,687), hereinafter “Martin”.
Regarding claims 5 and 15, as applied to claims 1 and 12, respectively, both Gururaj and Bird fail to show or teach that the antenna module further comprises a memory configured to store information about self-calibration.
Martin discloses a communication system (114) in Figure 2 comprising at least an antenna interface system (270), a modem interface system (252), a control system (254), and a memory sub-system (253). Martin further teaches that the memory sub-system is configured to store information from the modem interface system for self-calibration controlled by the control system. See col. 5, lines 24-45 and col. 8, lines 34-61.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Martin to include a memory within Gururaj’s V2X antenna system in order to store information from the antenna system for self-calibration or the RF signal controlled by the MCU in order to perform self-calibration on the feedback loops of the RF signals by the antenna system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhan relates to apparatus and methods for signal booster systems with compensation for cable loss.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Young T. Tse/Primary Examiner, Art Unit 2632